Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 7-10, 16-19, 36, 39, and 44-46 are pending, claims 1-6, 11-15, 20-35, 37, 38, 40-43, 47are canceled in this application. This application is a division of 15/693,223, filled on 08/31/2017, which claims priority to provisional application 62/382,438, filed on 09/01/2016.

Election/Restrictions
Applicants’ election without traverse of group IV, claim 39, filed on 11/09/2021 is acknowledged.
Claims 7-10, 16-19, 36, and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claim 39 will presently be examined to the extent they read on the elected subject matter of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiefel (US 5,166,168).
Stiefel meets all of the limitations of claim 39. Stiefel discloses biotin being essential to human metabolism and endogenous biotin can be supplemented with orally administered biotin (i.e., to achieve healthy level of biotin); wherein biotin being biotin or a pharmaceutically acceptable salt thereof including magnesium salt (abstract, column 1, line 28-40 and line 53-56, and column 1, line 65 through column 2, line 7, claim 1). 

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bünger et al. (US 6,660,251 B1).
Bünger et al. meet all of the limitations of claim 39. Bünger et al. disclose biotin having efficacy in the case of soft, brittle and splitting nails, different forms of alopecia and atopic and seborrheic dermatitis in a detectable manner, etc., (column 1, line 23-29) and having a number of carboxylases which are linked in with various vital metabolic functions and influence on the keratin structure (column 1, line 59 through column 2, line 1) and topically admonishing formulations, for the cosmetic and/or medical treatment of the skin, hair and/or nails, comprising biotin or its physiologically compatible salts including magnesium (column 5, line 12-19). 
.

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bünger et al. (US 6,660,251 B1) as evidenced by Brierre (US 2007/0292493 A1).
The reference of Stiefel is described in detail above and that discussion is hereby incorporated by reference.
According to Brierre biotin deficiency results in seborrheic dermatitis and hair loss (paragraph 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stiefel (US 5,166,168) as evidenced by Brierre (US 2007/0292493 A1).
The reference of Stiefel is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Stiefel were deemed to anticipate the claim in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of the magnesium salt of biotin, which alternative interpretation is in expectation of an argument that applicant could make regarding whether biotin salt disclosed by Stiefel is explicit enough, i.e. that the disclosure of magnesium salt of biotin is not explicit enough to support an anticipation determination with regard to magnesium salt of biotin. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to pick magnesium as the salt of biotin, even if they do not anticipate the claimed invention, nonetheless provide ample disclosure, suggestion and motivation for one of ordinary skill in the art to have arrived at the claimed invention. 
.
	
	
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bünger et al. (US 6,660,251 B1) as evidenced by Brierre (US 2007/0292493 A1).
The reference of Bünger et al. is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Bünger et al. were deemed to anticipate the claim in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of the magnesium salt of biotin, which alternative interpretation is in expectation of an argument that applicant could make regarding whether biotin salt disclosed by Bünger et al. is explicit enough, i.e. that the disclosure of magnesium salt of biotin is not explicit enough to support an anticipation determination with regard to magnesium salt of biotin. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to pick magnesium as the salt of biotin, even if they do not anticipate the claimed invention, nonetheless provide ample disclosure, 
Although Bünger et al. do not teach an embodiments of magnesium salt of biotin; it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In the instant case, a person of ordinary skill in the art would readily replace biotin in examples 3-5 with magnesium salt of biotin with high expectation of success since Bünger et al. claim biotin or a pharmaceutically acceptable salt thereof being suitable (claim 1) and typical salts including magnesium (column 5, line 11-19).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612